     Case 5:19-cv-00055-TKW-MJF Document 30 Filed 07/26/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

RESTORE ROBOTICS, LLC,
and RESTORE ROBOTICS
REPAIRS, LLC,

      Plaintiffs,

v.                                           CASE NO. 5:19cv55-TKW-MJF

INTUITIVE SURGICAL, INC.,

     Defendant.
_________________________________/

                                     ORDER
      This case came before the Court at a telephonic status conference held on July

25, 2019, after the Court reviewed the parties’ joint report from their Rule 26(f)

conference (Doc. 27). The discussion at the status conference focused on whether

discovery should proceed prior to disposition of Defendant’s potentially dispositive

motion to dismiss (Doc.16), with Plaintiff arguing that discovery should commence

immediately and Defendant arguing that discovery should be stayed pending

disposition of its motion to dismiss.    Upon due consideration of the parties’

arguments, it is

      ORDERED that:

      1. Discovery is stayed pending disposition of Defendant’s motion to dismiss.
Case 5:19-cv-00055-TKW-MJF Document 30 Filed 07/26/19 Page 2 of 2




2. The parties shall continue to work on—and, when ready, submit for the

   Court’s approval—an agreed protocol for electronic discovery and an

   agreed protective order for trade secrets and other competitively sensitive

   information.

3. A case management conference will be set after disposition of the motion

   to dismiss to establish a discovery schedule, if necessary.

DONE AND ORDERED this 26th day of July, 2019.



                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE
